Exhibit 10(a)

 

HICKORYTECH CORPORATION

EXECUTIVE INCENTIVE PLAN

(December 4, 2002 Amended & Restated)

 

Section I.  Establishment and Purpose

 

A.                                   Establishment

 

HickoryTech Corporation, a Minnesota corporation (the “Company”), has
established, effective January 1, 1989, the HICKORYTECH EXECUTIVE INCENTIVE
PLAN, which has since been amended (the “Plan”).

 

B.                                     Purpose

 

The purpose of this Plan is to provide a means whereby key executives of the
Company may be rewarded according to their impact on, and contribution to, the
operating success of the Company and its component organizations.  It is also
the purpose of the Plan to motivate such executives to achieve a continuing,
high level of personal effectiveness.

 


SECTION II.  DEFINITIONS, GENDER AND NUMBER

 

A.                                   Definitions

 

As used in this Plan, the following terms are defined as indicated unless the
context clearly requires a different meaning:

 

1.                                       “Annual Award” means the total annual
cash award earned under the provisions of this Plan.

 

2.                                       “Board of Directors” or Board means the
Board of Directors of the Company.

 

3.                                       “Chair” means the Chairman of the Board
of the Company.

 

4.                                       “Committee” or “Compensation Committee”
means a committee appointed by and responsible to the Board to administer this
Plan, among other things, and whose members shall be ineligible to participate
in this plan.

 

5.                                       “Company” means Hickory Tech
Corporation, a Minnesota corporation and any successor thereto, including all
Subsidiaries.

 

6.                                       “EBITDA” means pre-tax earnings before
interest, tax, depreciation and amortization, and for purposes of this Plan,
before all profit sharing expense.

 

1

--------------------------------------------------------------------------------


 

7.                                       “EBITDA Minus CAPEX” means EBITDA minus
the capital and expenditures for property, plant and equipment, and capitalized
software and any other capitalized expenditures approved by the Compensation
Committee to be included in this definition.

 

8.                                       “Free Cash Flow” means EBITDA less
CAPEX, dividend, debt principal repayment required by the Company’s debt
agreements, interest and taxes.

 

9.                                       “Net Income” means after-tax net income
as defined by Generally Accepted Accounting Principles.

 

10.                                 “Participant” means an executive of the
Company who has been selected to participate in the Plan.

 

11.                                 “Performance Account” means an account
maintained in the name of a Participant with credits in Company stock.

 

12.                                 “Plan” means the HickoryTech Executive
Incentive Plan, as stated herein and as further amended from time to time.

 

13.                                 “Plan Year” means any fiscal year of the
Company for which the Plan is in effect.

 

14.                                 “Pre-Tax Earnings” means operating revenues
and other income minus operating and other expenses.

 

15.                                 “Retirement” means termination for any
reason (other than death or permanent and total disability) after attaining 55
with ten years of service or after attaining age 62 irrespective of service.

 

16.                                 “Return on Invested Capital” means earnings
before interest, taxes and dividends divided by total capital (debt and equity).

 

17.                                 “Revenue” means operating revenues, and
excludes other income from such sources as interest and dividends.  For purposes
of this plan, the intercompany transactions between or among its Subsidiaries
are considered to be at an arms length (i.e., at fair market value), and thus
are not eliminated.  In contrast, the transactions between the Company (parent
Company) and its Subsidiaries, consisting mainly of cost allocations and
interest on intercompany loans, will be eliminated in the calculation to
determine “Revenue”.  Significant variances due to non-operating income will be
reviewed on a case by case basis.

 

18.                                 “Subsidiary” means a corporation, the
majority of whose stock is owned by the Company.

 

19.                                 “Trustee” means Trustee for the Trust under
the HickoryTech Corporation Executive Plan.  This Trust holds shares of Company
Stock for the Participants’ Performance Award Accounts.

 

2

--------------------------------------------------------------------------------


 

B.                                     Gender and Number

 

Except when otherwise indicated by the context, any masculine terminology when
used in the Plan shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

 

Section III.  Summary of Plan

 

A.                                   Annual Award Opportunity

 

Each fiscal year, an award opportunity will be established for each Plan
Participant, expressed as a percent of the Participant’s fiscal-year base salary
earnings. (See Attachment A.)

 

B.                                     Performance Goals

 

Performance goals, by which Participants’ performance will be measured for Plan
purposes, will be established at the beginning of the fiscal year.  Such goals
will relate to Company, Subsidiary or division organizational performance.

 

C.                                     Award Determination

 

At fiscal year-end the organizational performance will be evaluated, and a
percentage achievement will be determined.  An incentive award, called an Annual
Award, will be determined, such being the total of the awards earned.

 

D.                                    Disposition of Awards

 

Annual Awards will be paid in cash as soon as is practicable following the end
of the fiscal year but no later than March 15 of the following calendar year.

 

E.                                      Shareholder Protection

 

It is the policy of the Company to establish fiscal goals under this Plan which
will provide, first, for the protection of the shareholders.  Accordingly, no
awards will be paid which, by their payment, would cause the Company to
experience Free Cash Flow of less than 50% of HickoryTech’s budgeted Free Cash
Flow for the fiscal year.

 

Section IV.  Eligibility

 

A.                                   Eligibility

 

Executives who, by virtue of their position, exert a significant impact on
Company performance are eligible to participate in this plan.  Participation is
at the recommendation of the President/CEO, with the approval of the Board of
Directors.

 

3

--------------------------------------------------------------------------------


 

Section V.  Annual Plan

 

A.                                   Basis of Awards Earned

 

Awards earned under this Plan are earned on a fiscal-year basis.

 

B.                                     Annual Award Opportunity

 

An annual target award opportunity will be assigned to each Participant,
expressed as a percent of fiscal year base salary earnings.  This will establish
the dollar award target for the executive, as follows:

 

Position

 

Base
Salary

 

Target
Award %

 

Target
Award

 

 

 

 

 

 

 

 

 

Executive A

 

$

140,000

 

40

%

$

56,000

 

Executive B

 

$

90,000

 

30

%

$

27,000

 

Executive C

 

$

60,000

 

25

%

$

15,000

 

 

C.                                     Annual Award Make-up

 

1.                                       Annual Award make-up will reflect the
impact of the Participant’s position and performance on the operating results of
the Company.  As such, award make-up may vary among positions.

 

Example:

 

 

 

Percent of Award Relating to—

 

 

 

Organizational Performance

 

Position

 

Corporate
Financial Results

 

Subsidiary or Division
Financial Results

 

 

 

 

 

 

 

Executive A

 

100

%

—

 

Executive B

 

25

%

75

%

Executive C

 

45

%

55

%

 

2.                                       Each award segment will be determined
separately, and the resulting awards will be aggregated into a total award.

 

3.                                       Organizational performance will reflect
equally on Participant awards.

 

4

--------------------------------------------------------------------------------


 

D.                                    Organizational Goals

 

1.               Organizational goals will be established in the areas of
financial achievement or operational achievement.  These areas will be weighted
and the weightings will be reviewed annually and may be adjusted at the time of
review.

 

2.               Goals will be established prior to the start of the fiscal-year
for purposes of the Plan and approved by the Board of Directors.  Such goals
will relate to, but may not necessarily be, the Company’s annual operating
budget goals.

 

E.                                      Award Calculations

 

1.                                       Organizational Awards

 

a.                                       Organizational performance will be
evaluated in terms of actual versus planned results for each result area.

 

(i)                                     The target award for the results area
will be reduced 3% for each 1% by which actual performance is less than planned
performance.

 

(ii)                                  The target award for the results area will
be increased 3% for each 1% by which actual performance exceeds planned
performance.

 

(iii)                               No award will be paid for the Net Income
results area unless actual performance is at least 100% of planned performance. 
For other organizational awards, no award will be paid for a results area if
actual performance is less than 85% of planned performance.

 

b.                                      The sum of awards for all results areas
will be payable as the organizational award.

 

c.                                       Award calculations will be interpolated
where actual results are other than even percentages of the planned amount.

 

d.                                      There will be a cap, or maximum, for
award payments as a result of actual performance that exceeds the planned
amount.  This cap shall be 200% payout maximum for each award segment.

 

Example:

 

(Assume $3,000 target organizational award)

 

 

 

Net Income
(20%)

 

Revenue
(30%)

 

EBITDA
(50%)

 

Total
Award

 

 

 

 

 

 

 

 

 

 

 

Target Award

 

$

600

 

$

900

 

$

1,500

 

$

3,000

 

Actual % of Plan

 

98

%

250

%

95

%

—

 

Adjustment to Target

 

 

 

+200

%

-15

%

—

 

Award

 

$

-0-

 

$

1800

 

$

1,275

 

$

3,075

(102.5)%

 

5

--------------------------------------------------------------------------------


 

e.                                       A review of the award payouts will be
made by the Compensation Committee.  In the event that a one-time occurrence,
not within the control of an organization, affects the year-end organization’s
performance, the Compensation Committee may review and adjust award payouts, if
determined appropriate.

 

F.                                      Total Award

 

Organizational and individual awards are combined into a total annual award. 
(See Attachment A.)

 

Example:

 

 

 

Executive A

 

Executive B

 

Executive C

 

 

 

 

 

 

 

 

 

Organization Award I

 

$

45,000

 

—

 

$

2,500

 

 

 

 

 

 

 

 

 

Organization Award II

 

—

 

19,500

 

5,000

 

 

 

 

 

 

 

 

 

Total Award

 

$

45,000

 

$

19,500

 

$

7,500

 

 

G.                                     Payment of Awards

 

1.                                       Board Approval

 

Awards earned under this Plan are payable only with the approval of the Board of
Directors.  In the event of a Change of Control, as defined in the Participant’s
Change of Control Agreement, and to the extent provided in Section VI (G),
awards will be payable without the Board of Directors’ approval required.

 

2.                                       Time and Manner of Payment

 

Annual Awards will be payable with respect to each fiscal year within thirty
(30) days following completion of the final audited financial report for the
year, no later than March 15 of the following calendar year.  Awards will be
paid in cash, subject to all applicable withholding of state, federal, local or
other taxes.

 


SECTION VI. LONG-TERM PERFORMANCE ACCOUNT

 

A.                                   Performance Account

 

The Performance Account holds shares of company stock that were previously
issued under this Plan.  No additional awards will be granted to this
Performance Account after the 2002 fiscal year awards, but shares in the Account
will continue to receive interest at a value equal to the dividend as described
in Section VI (B).

 

6

--------------------------------------------------------------------------------


 

B.                                     Valuation of Performance Account

 

In lieu of dividends on Shares held in a Participant’s Performance Account, the
Company shall issue, pursuant to its 1993 Stock Award Plan, additional Shares
having a Fair Market Value as of the applicable dividend record date as would
otherwise be paid as a dividend on the Shares in the Participant’s Performance
Account on that date.

 

C.                                     Vesting

 

All shares in the Performance Account are fully vested.

 

D.                                    Effect of a Participant’s Death,
Retirement, or Disability

 

1.                                       A deceased Participant’s Performance
Account shall be distributed beginning no later than March 15 of the following
calendar year, according to the provisions in Section VI (F), to the
Participant’s designated beneficiary.  A Participant may, by written notice to
the Company in the form of Attachment B, designate a beneficiary to receive any
payments made after his death.  The Participant may select as his beneficiary
any person or entity, including a trust.  The Participant may designate
multiple, successive or contingent beneficiaries and may change his designation
at any time.  If a Participant dies without having any valid beneficiary
designation in effect, his estate shall be the beneficiary.

 

2.                                       The Performance Account value for a
Participant who terminates employment by reason of Retirement or who becomes
permanently and totally disabled, shall be distributed beginning no later than
March 15 of the calendar year following such termination or disability,
according to the provisions of Section VI (F).

 

E.                                      Effect of Other Termination of
Employment

 

1.                                       If a Participant’s employment with the
Company is terminated for any reason other than his death, retirement, or
permanent and total disability, such Participant’s participation in the Plan
immediately ceases, and any applicable Performance Award shall be distributed
beginning no later than 90 days following such termination of employment,
according to the provisions of Section VI (F).

 

2.                                       If a Participant becomes ineligible for
the Plan based on a change of position within the Company where the new position
is not eligible for participation in the Plan, any applicable Participant’s
Performance Account value shall be distributed commencing no later than March 15
of the calendar year following such change.

 

F.                                      Method of Payment and Value of
Performance Account

 

1.                                       A Performance Account will be
distributed in three, approximately equal annual installments, commencing as
specified in Section VI (D) or (E) above.  The Committee may, in its sole
discretion, accelerate payments and pay the Performance Account value in a lump
sum.

 

7

--------------------------------------------------------------------------------


 

2.                                       The Performance Account will be paid
out in shares of Company stock following the Participant’s termination of
employment with the company as set forth in Section VI (D) and (E).

 

G.                                     Payment in the Event of a Change of
Control of the Company

 

1.                                       If a Change of Control in the Company
occurs, as defined in a Participant’s Change of Control Agreement, the target
Annual Award for the calendar year in which the Change of Control occurs will
become immediately payable.  The full target Annual Award will be automatically
and immediately payable to the Participant, regardless of whether performance
criteria has been met for that year at that time.

 

2.                                       If a payment becomes due to a
Participant under the Change of Control Agreement, the Annual Award would become
immediately payable at the target Annual Award amount.  The full target Annual
Award will be automatically and immediately payable to the Participant
regardless of whether performance criteria has been met for that year at that
time.

 

3.                                       If a payment shall become due to the
Participant under a Change of Control Agreement, all applicable Performance
Awards shall immediately become distributable to the Participant.  Performance
Awards will be paid to the Participant within thirty (30) days after the date of
the Participant’s payment being due under a Change of Control Agreement and will
be subject to all applicable withholding of state, federal, local or other
taxes.

 

4.                                       The provisions of this Section VI (G),
shall take precedence over all other provisions of this Plan.

 

H.                                    Withholding

 

All payments and distributions shall be subject to applicable withholding
requirements.

 

Section VII. Administration of the Plan

 

A.                                   Authority of Board of Directors

 

This Plan will be administered by the Compensation Committee of the Board of
Directors, appointed by and accountable to the Board and whose members are not
eligible for awards under the Plan.  The Committee may establish rules and
regulations from time to time that are not inconsistent with the provisions of
this Plan.

 

B.                                     Authority of the Chair

 

The Chair and/or his appointee shall be responsible to the Committee for the
administration of this Plan.

 

8

--------------------------------------------------------------------------------


 

C.                                     Amendment and Termination

 

The Board of Directors may amend this Plan in any respect at any time and may
terminate the Plan in whole or in part at any time, subject to the following:

 

1.                                       Fiscal-year performance goals may not
be altered, amended, suspended or discontinued during any Plan Year with respect
to that Plan Year without the approval of the Compensation Committee.

 

2.                                       Amendment or termination may not
adversely affect the value of any earned Annual Awards.

 

D.                                    Denial of Annual Performance Awards

 

Any Participant who voluntarily terminates employment except as provided in
paragraph (E) below, or who is involuntarily discharged for any reason
whatsoever prior to the last day of a Plan Year, with the exception of a Change
of Control of the Company, will not be entitled to an award for that Plan Year
unless such exception is approved by the Committee.  In the event of a Change of
Control in the Company, Section VI (G) will apply.

 

E.                                      Pro-Rata Awards

 

A Participant whose employment is terminated prior to the last day of a Plan
Year by reason of death, Retirement, or permanent and total disability, shall be
entitled to a pro-rata Annual Award through the date of such termination of a
Participant’s employment.

 

F.                                      Status of Participants’ Claims

 

All distributions under this Plan are made from the general assets of the
Company or the funds held by the Trustee, as applicable.  The Plan does not
create any lien on or security interest in any property of the Company, and no
person may assert any rights under the Plan superior to the rights of an
unsecured general creditor of the Company.

 

G.                                     Nonalienability

 

Rights under this Plan are not subject to voluntary or involuntary assignment or
alienation. Any attempted assignment or alienation will be disregarded by the
Company.

 

H.                                    Severability

 

If any provision of this Plan is determined to be invalid or illegal, the
remaining provisions shall be effective and shall be interpreted as if the
invalid or illegal provision did not exist, unless the continuance of the Plan
in such circumstances would defeat its purposes.

 

I.                                         Employment Rights

 

Nothing in the Plan shall confer upon any Participant the right to continue in
the employment of the Company or any subsidiary or affect any right which the
Company or any subsidiary may have to terminate the employment of the
Participant with or without cause.

 

9

--------------------------------------------------------------------------------


 

J.                                        Headings

 

All headings in this Plan are for reference only and are not to be utilized to
construe its terms.

 

K.                                    Governing Law

 

This Plan is governed in all respects by the laws of the State of Minnesota.

 

10

--------------------------------------------------------------------------------